United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                            July 21, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                No. 04-10041
                              Summary Calendar



                    CHASE AGRI-CREDIT SYSTEM, INC.,

                                                            Plaintiff-Appellee,


                                   VERSUS


 JACK SPEARS DRILLING COMPANY, INC; JACK SPEARS; MAGGIE SPEARS,

                                                   Defendants-Appellants.




             Appeal from the United States District Court
              For the Northern District of Texas, Lubbock
                           USDC No. 02-CV-252

                          (                        )


Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Chase Agri-Credit System, Inc. (hereinafter “Chase”) is a

Kansas corporation engaged in the business of financing and/or

purchasing     accounts   receivable   generated       by    other   businesses,

primarily farm implement companies.         On September 4, 1996, Chase

entered into a written agreement with Jack Spears Drilling Company,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Inc. (hereinafter “JSDC”) whereby Chase agreed to purchase or take

assignment of various accounts of customers of JSDC on an ongoing

basis    at   a   discount   of   two    percent.   The   agreement   further

obligated JSDC to repurchase from Chase one hundred percent of any

accounts that they determined “for any reason” to be uncollectible.

The agreement was signed by the president of Chase and by Jack

Spears in his capacity as president of JSDC.              The agreement was

also signed by Jack and Maggie Spears as the principal owners of

JSDC in their individual capacities as guarantors.               On various

dates ranging from March, 2001 to July, 2002, Chase charged back to

JSDC various delinquent accounts and made demand on JSDC and the

Spears to buy back such delinquent accounts.           On October 18, 2002,

Chase filed suit in the United States District Court for the

Northern District of Texas, Lubbock Division against JSDC and Jack

Spears and Maggie Spears for breach of their contract agreements as

to the delinquent accounts.             JSDC and the Spears filed a timely

answer asserting various defenses.            On July 15, 2003, Chase moved

the district court for summary judgment on the grounds that JSDC

and the Spears had failed to produce any evidence to show that

there was a genuine issue of fact as to any of their defenses.             On

December 3, 2003, the district court entered a twenty-five page

memorandum and order granting Chase’s motion for summary judgment

and entered a final judgment on February 10, 2004, in favor of

Chase.   JSDC and the Spears timely appealed to this Court.           We have

carefully reviewed, the record excerpts and relevant portions of

                                          2
the record itself.   For the reasons stated by the district court in

its memorandum and order filed on December 3, 2003, we affirm the

final judgment filed in this cause on February 10, 2004.   AFFIRMED.




                                  3